 1                                                            O
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 Namdy Consulting, Inc.       )   CV 18-01283-RSWL-KS
                                )
13               Plaintiff,     )
                                )   ORDER re: Defendant’s
14                              )   Motion to Dismiss Third
       v.                       )   Amended Complaint [32]
15                              )
                                )
16 UnitedHealthcare Insurance   )
   Co.,                         )
17                              )
                                )
18               Defendant.     )
                                )
19                              )
                                )
20                              )
21     Plaintiff Namdy Consulting, Inc. (“Plaintiff”)
22 brings this Action against Defendant UnitedHealthcare
23 Insurance Co. (“Defendant”) for additional
24 reimbursement for alleged emergency or post-
25 stabilization services rendered to Defendant’s
26 insureds.    Before the Court is Defendant’s Motion to
27 Dismiss Plaintiff’s Third Amended Complaint (“Motion”)
28 [32].    Having reviewed all papers submitted pertaining
                                1
 1 to this Motion, the Court NOW FINDS AND RULES AS
 2 FOLLOWS: the Court GRANTS Defendant’s Motion.
 3                        I. BACKGROUND
 4 A.   Factual Background
 5      Plaintiff is a California corporation that
 6 purchases accounts receivable.     Third Am. Comp. (“TAC”)
 7 ¶¶ 1, 2, ECF No. 31.   Defendant, a Connecticut
 8 Corporation, is an insurance corporation that is
 9 regulated by the Department of Insurance.     Id. ¶ 6.
10      According to the Third Amended Complaint (“TAC”),
11 Plaintiff is the assignee of certain non-party medical
12 groups, physicians, or healthcare providers (the
13 “Physicians”).   Id. ¶ 3.    Plaintiff alleges Physicians
14 and their various billing organizations, which include
15 Advanced Orthopedic Center, JSE Emergency Medical Group
16 Inc., David Yamini MD Inc., and Jeffrey M. Smith M.D.
17 Inc., assigned to Plaintiff the right to collect from
18 Defendant for services rendered to Defendant’s
19 insureds.   Id. ¶¶ 3, 5.    The Physicians do not have a
20 contract with Defendant for the payment of services and
21 are out-of-network providers.     Id. ¶ 14.
22      Plaintiff claims that Defendant was legally
23 required to compensate the Physicians at the usual,
24 customary, and reasonable (“UCR”) rates, since
25 Physicians rendered services that were emergent or
26 authorized.   See generally id.    However, Defendant
27 allegedly refused to pay or substantially underpaid the
28 Physicians for their services.     Id.
                                 2
 1 B.     Procedural Background
 2        On November 30, 2017, Plaintiff filed its Complaint
 3 [1-1] against Defendant in Los Angeles Superior Court.
 4 Defendant removed the Action [1] to this Court on
 5 February 16, 2018.         Defendant filed a Motion to Dismiss
 6 the Complaint [7] on March 26, 2018, and on April 13,
 7 2019, before the Court ruled on the Motion to Dismiss,
 8 Plaintiff filed its First Amended Complaint (“FAC”)
 9 [10].       Defendant then filed a Motion to Dismiss the FAC
10 [12], which the Court granted with leave to amend (“FAC
11 Order”) [16].
12        Plaintiff filed its Second Amended Complaint
13 (“SAC”) [17] on July 30, 2018.           On August 13, 2018,
14 Defendant filed Motion to Dismiss the SAC [18], to
15 which Plaintiff did not respond.           Instead, Plaintiff
16 filed a Motion for Leave to File a Third Amended
17 Complaint (“Motion to Amend”) [21]. 1          On December 7,
18 2018, the Court granted Defendant’s Motion to Dismiss
19 with leave to amend as to each asserted claim, and
20 denied as moot Plaintiff’s Motion to Amend (“SAC
21 Order”) [30].
22        On January 2, 2019, Plaintiff filed its Third
23
24
          1
              Plaintiff filed its Motion to Amend [21] on September 14,
25 2018. Defendant filed an Opposition on September 25, 2018 [22].
26 On September 28, 2018, Plaintiff filed an amended Motion to Amend
   [23] and on October 2, 2018 Defendant filed a second Opposition
27 [24].    Plaintiff filed a second amendment to its Motion to Amend
     [26] on October 3, 2018, and on October 11, 2018, Defendant filed
28   a third Opposition [27]. On October 16, 2018, Plaintiff filed a
     reply [29].
                                     3
 1 Amended Complaint (“TAC”) [31] re-alleging claims for
 2 quantum meruit, breach of implied contract, and
 3 declaratory relief, and asserting for the first time a
 4 claim for breach of contract.     On January 16, 2019,
 5 Defendant filed the instant Motion to Dismiss [32].
 6 Plaintiff’s Opposition was due on February 5, 2019, but
 7 Plaintiff filed its Opposition [33] three days late, on
 8 February 8, 2019.     On February 12, 2019, Defendant
 9 timely filed its Reply [34].
10                        II. DISCUSSION
11 A.   Legal Standard
12      Federal Rule of Civil Procedure 12(b)(6) allows a
13 party to move for dismissal of one or more claims if
14 the pleading fails to state a claim upon which relief
15 can be granted.    A complaint must contain sufficient
16 facts, accepted as true, to state a plausible claim for
17 relief.    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
18 (quotation omitted).     Dismissal is warranted for a
19 “lack of a cognizable legal theory or the absence of
20 sufficient facts alleged under a cognizable legal
21 theory.”    Balistreri v. Pacifica Police Dep’t, 901 F.2d
22 696, 699 (9th Cir. 1988) (citation omitted).
23      “In ruling on a 12(b)(6) motion, a court may
24 generally consider only allegations contained in the
25 pleadings, exhibits attached to the complaint, and
26 matters properly subject to judicial notice.”     Swartz
27 v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007)
28 (citation omitted).     A court must presume all factual
                                 4
 1 allegations to be true and draw all reasonable
 2 inferences in favor of the non-moving party.    Klarfeld
 3 v. United States, 944 F.2d 583, 585 (9th Cir. 1991).
 4 The question is not whether the plaintiff will
 5 ultimately prevail, but whether the plaintiff is
 6 entitled to present evidence to support the claims.
 7 Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 184
 8 (2005) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236
 9 (1974)).   While a complaint need not contain detailed
10 factual allegations, a plaintiff must provide more than
11 “labels and conclusions” or “a formulaic recitation of
12 the elements of a cause of action.”     Bell Atl. Corp. v.
13 Twombly, 550 U.S. 544, 555 (2007).
14 B.   Discussion
15      As a preliminary matter, the Court points out that
16 after granting Defendant’s prior two Motions to
17 Dismiss, and providing detailed analysis as to why each
18 of Plaintiff’s claims was insufficient, the Court
19 informed Plaintiff that it had one final opportunity to
20 state a claim upon which relief can be granted.      See
21 SAC Order 16 n.5, ECF No. 30.     Despite the gravity of
22 this warning, Plaintiff’s TAC mostly reiterates the
23 same allegations that the Court previously deemed
24 insufficient.     Plaintiff’s attempts to cure the
25 deficiencies pointed out by the Court largely amount to
26 Plaintiff’s inclusion of lengthy paragraphs containing
27 policy arguments and case citations, but lacking the
28 specificity of facts required to state a plausible
                                 5
 1 claim to relief.   See Fed. R. Civ. Proc. 8(a)(2)
 2 (requiring that a claim for relief contain “a short and
 3 plain statement of the claim showing that the pleader
 4 is entitled to relief”).   Moreover, Plaintiff failed to
 5 timely file its Opposition to Defendant’s Motion,
 6 risking that the Court would construe its tardiness as
 7 consent to granting Defendant’s Motion.     See Central
 8 District Local Rule 7-12 (“The Court may decline to
 9 consider any memorandum or other document not filed
10 within the deadline . . . . [t]he failure to file . . .
11 within the deadline, may be deemed consent to the
12 granting or denial of the motion . . . .”); Goulatte v.
13 County of Riverside, 587 Fed. Appx. 374, 376 (9th Cir.
14 2014) (“The district court did not abuse its discretion
15 in applying Local Rule 7-12 and granting dismissal.”).
16 Nonetheless, to further the Court’s goal of deciding
17 cases on their merits, the Court proceeds to evaluate
18 the sufficiency of Plaintiff’s TAC.
19     1.   Plaintiff’s Standing as Assignee
20     An “assignee of a claim has standing to assert the
21 injury in fact suffered by the assignor.”     Spinedex
22 Physical Therapy USA Inc. v. United Healthcare of
23 Ariz., Inc., 770 F.3d 1282, 1291 (9th Cir. 2014)
24 (quoting Spring Commc’ns Co., L.P. v. APCC Servs., 554
25 U.S. 269, 286 (2008)).   “An assignment agreement ‘must
26 describe the subject matter with sufficient
27 particularity to identify the rights assigned.’”
28 Heritage Pac. Fin., LLC v. Monroy, 156 Cal. Rptr. 3d
                               6
 1 26, 38 (Cal. Ct. App. 2013) (quoting Mission Valley E.,
 2 Inc. v. Cty. Of Kern, 174 Cal. Rptr. 300, 305 (Cal. Ct.
 3 App. 1981)).    Further, “when a particular right or set
 4 of rights is defined in an assignment, additional
 5 rights not similarly defined or named cannot be
 6 considered part of the rights transferred.”    Id. at 40-
 7 41 (quoting DC3 Entm’t, LLC v. John Galt Entm’t, Inc.,
 8 412 F. Supp. 2d 1125, 1144 (W.D. Wash. 2006)).
 9       The alleged assignment here is encompassed in
10 assignment and assumption agreements (the “Assumption
11 Agreements”) and purchase and assignment agreements
12 (the “Purchase Agreements”) between Plaintiff and the
13 Physicians.    The assignment includes “all of Assignor’s
14 rights, remedies, titles, and interest in and to any
15 and all Outstanding Bills that the Assignor provides to
16 the Assignee during the term of the Agreement[s].”
17 TAC, Exs. A, ECF Nos. 31:1-4.    The Physicians agreed
18 that Plaintiff “may, without limitation, investigate,
19 appeal, seek reconsideration of any denied claims,
20 prosecute and file lawsuits or take any other necessary
21 and appropriate action in pursuit of the Agreement[s].”
22 Id.   In other words, Plaintiff has standing to recover
23 on the “Outstanding Bills” provided to Plaintiff during
24 the Agreements’ terms.
25       This Court previously indicated that Plaintiff
26 lacked standing because it failed to attach the
27 Purchase Agreements to the Complaint or allege their
28 terms, and without such information, the Court was
                                7
 1 unable to determine which “Outstanding Bills” were
 2 provided to Plaintiff during the Purchase Agreements’
 3 terms.     SAC Order at 7:4-10.     Now, Plaintiff attaches
 4 to its TAC a list identifying the “Outstanding Bills,”
 5 see ECF No. 31-5, and alleges that they have all been
 6 assigned to Plaintiff through four Purchase Agreements
 7 and Assumption Agreements between Plaintiff and the
 8 Physicians: (1) one entered into on February 28, 2018
 9 with David Yamini, M.D., Inc. [31-1]; (2) one entered
10 into on August 18, 2015 with JSE Emergency Medical
11 Group Inc. [31-2]; (3) one entered into on July 2, 2015
12 with Jeffrey M. Smith, M.D., Inc. [31-3]; and (4) one
13 entered into on December 5, 2016 with Advanced
14 Orthopedic Center [31-4].       These Purchase Agreements
15 and Assumption Agreements are effective as of the date
16 on which they were signed, and continue for a period of
17 one year, after which time the Agreements
18 “automatically renew for successive one (1)-year
19 periods unless earlier terminated by the parties.”
20 Exs. A at § 9.1.2      Thus, even though some of the
21 “Outstanding Bills” materialized after the Agreements
22 were entered into, they were still validly assigned.
23 As such, Plaintiff adequately alleged that it has
24
25
         2
26          The term provision in the Agreements with Advanced
     Orthopedic Center is redacted. However, the Court must accept as
27   true Plaintiff’s allegation that all of the Agreements have a “1
     year revolving term and neither the Physicians nor the Plaintiff
28   have canceled the Agreement.” TAC ¶ 4.
                                     8
 1 standing to pursue the claims at issue. 3
 2        2.   Quantum Meruit
 3        Generally, to recover in quantum meruit, “a
 4 plaintiff must establish both that he or she was acting
 5 pursuant to either an express or implied request for
 6 such services from the defendant and that the services
 7 rendered were intended to and did benefit the
 8 defendant.”      Day v. Alta Bates Med. Ctr., 119 Cal.
 9 Rptr. 2d 606, 609 (Cal. Ct. App. 2002).
10        This Court previously dismissed Plaintiff’s quantum
11 meruit claim because Plaintiff did not sufficiently
12 allege that Defendant expressly or impliedly requested
13 the services at issue.       Plaintiff’s TAC fares no
14 better.     For the third time, Plaintiff rests its
15 quantum meruit claim on the following theoretical
16 argument:
17
18        3
            Defendant contends that the Purchase Agreements contain
19   language suggesting that “Outstanding Bills” must be bills
     incurred from services rendered to Patients “at the behest of
20   Defendant.” From this, Defendant argues that none of the
     “Outstanding Bills” could have been validly assigned to
21   Plaintiff, because Defendant never requested emergency services.
     However, when reading the language in its entirety, the statement
22   is not a separate requirement for each “Outstanding Bill” to be
     assignable, but rather, is included to qualify the requirement
23   that the Physician be an out-of-contract provider. See TAC Exs.
24   A § 2.1 (defining “Outstanding Bills” as “those bills . . . (ii)
     that [Physician] performed during a period in which [Physician]
25   is considered to be an out-of-contract provider, such that
     [Physician] would not be limited to a contracted or discount rate
26   for the Unpaid Procedures rendered to Patients at the behest of
     an insurance company or other company that is obligated to pay
27   [Physician] for its Unpaid Procedures”) (emphasis added). Thus,
     the assignment is not limited to charges incurred from services
28   rendered to Patients at the behest of Defendant.
                                     9
 1       As Physicians are bound by law to treat all
         patients that require emergency services or post
 2       stabilization emergency services regardless of
         availability of insurance, it must therefore be
 3       implied that when a member, insured or policy
         holder of Defendants enters the Emergency Room
 4       or requests emergency or post stabilization
         treatment, that the Defendant has by implication
 5       requested that the Physician concerned will
         treat that Patient and that the Defendant will
 6       pay for those services subject to the amounts
         stated    under    that    Plan    or    Policy.
 7
         TAC ¶ 44.   The Court explicitly rejected this
 8
     argument in its Order granting Defendant’s Motion to
 9
     Dismiss Plaintiff’s SAC, see SAC Order at 8:20-9:19,
10
     and rejected a similar theory raised by Plaintiff in
11
     its FAC, see FAC Order at 7:24-8:4.   See also Cmty.
12
     Hosp. of the Monterey Peninsula v. Aetna Life Ins. Co.,
13
     119 F. Supp. 3d 1042, 1052 (N.D. Cal. 2016) (“Where, as
14
     here, the patient initiates the request for treatment
15
     and the hospital contacts the insurer for
16
     authorization, the insurer makes no express or implied
17
     request.”).
18
         Plaintiff’s attempt to save its quantum meruit
19
     claim by adding the conclusory allegation that “[t]he
20
     Physicians were acting pursuant to an express and
21
     implied request for emergency services from the
22
     Defendants” is equally unavailing since Plaintiff does
23
     not support these assertions with any facts.   TAC ¶ 51.
24
     To the contrary, throughout its TAC, Plaintiff
25
     repeatedly asserts that the Physicians rendered the
26
     services to the Patients because they were required by
27
     law to do so, or that a request was made to Defendant
28
                                10
1 to render the services but that no decision had been
2 provided within the stipulated thirty minutes and
3 therefore the request was deemed accepted.      Id. ¶¶ 17,
4 42, 44.    This conduct does not establish that Defendant
5 made any express or implied request for services.
6        Moreover, Plaintiff cannot circumvent the foregoing
7 by claiming that Defendant is required to pay the UCR
8 rate for the services rendered under the Knox-Keene
9 Act.    TAC ¶ 46.   The Court has twice explained that
10 Defendant is not a Health Care Service Plan governed by
11 the Knox-Keene Act, but an Insurance Provider properly
12 registered with the California Department of Insurance
13 and governed by the California Insurance Code.       FAC
14 Order at 8:10-14; SAC Order at 10:1-24.     Plaintiff
15 alleges that Defendant falls within an exception to the
16 Knox-Keene Act, which allows it to apply to persons
17 operating pursuant to a certificate issued by the
18 Insurance Commissioner, because each of the underlying
19 services were provided at health facilities that
20 contracted with Defendant.    TAC ¶ 48.   However,
21 Plaintiff fails to provide any non-conclusory, factual
22 allegations supporting its assertion that the Defendant
23 contracted with the facilities at issue.     Simply
24 listing the facilities involved and claiming that they
25 “all contract with the Defendant[]” is not enough to
26 withstand a motion to dismiss.    See Twombly, 550 U.S.
27 at 555 (requiring a plaintiff to plead more than
28 “labels and conclusions” or “a formulaic recitation of
                                11
 1 the elements of a cause of action”).
 2     Thus, the Court GRANTS Defendant’s Motion as to
 3 Plaintiff’s claim for quantum meruit.
 4     3.   Breach of Implied Contract
 5     The elements of a claim for breach of contract are:
 6 “the existence of the contract, performance by the
 7 plaintiff or excuse for nonperformance, breach by the
 8 defendant and damages.”   First Commercial Mortg. Co. v.
 9 Reece, 108 Cal. Rptr. 2d 23, 33 (Cal. Ct. App. 2001)
10 (citation omitted).   “An implied contract is one, the
11 existence and terms of which are manifested by
12 conduct.”   Cal. Civ. Code § 1621.    “Agreement may be
13 shown by the acts and conduct of the parties,
14 interpreted in the light of the subject matter and of
15 the surrounding circumstances.”    Foley v. Interactive
16 Data Corp., 765 P.2d 373, 388 (Cal. 1988) (internal
17 quotation omitted).
18     As Plaintiff alleged in its SAC, Plaintiff again
19 maintains that a contract is implied by: (1) the Knox-
20 Keene Act; and (2) the parties’ conduct, namely that
21 Defendant authorized the services when called and made
22 payments towards the services.    TAC ¶ 68.   The first
23 argument fails because, as discussed, Plaintiff has not
24 shown the Knox-Keene Act applies to Defendant.     With
25 respect to the second argument, the Court previously
26 determined that it was persuasive to show the existence
27 of an implied contract, but that “because Defendant
28 partially paid some of the Physicians’ bills . . . the
                               12
1 issue is not whether there is an implied contract, but
2 rather, whether Defendant impliedly contracted to pay
3 the Physicians the usual, customary, and reasonable
4 rates.”   FAC Order 12:1-24; Cmty. Hosp., 119 F. Supp.
5 3d at 1049 (finding it unreasonable for plaintiff to
6 expect that defendant’s authorization constituted a
7 promise to pay all of the billed charges).
8      Plaintiff attempts to cure this deficiency by
9 citing California Insurance Code Section 10112.7(a) for
10 the proposition that “[h]ealth insurers are required to
11 cover out-of-network emergency services without the
12 need for a prior request for authorization and to cover
13 the services with the same cost-sharing arrangements
14 applicable to in-network services,” and then stating
15 that “[u]npaid out-of-network providers may recover UCR
16 for their services from health plans and health
17 insurers.”   TAC ¶ 68.   However, Plaintiff does not
18 allege that Defendant failed to cover the services with
19 the same cost-sharing arrangement applicable to in-
20 network services, and in fact, alleges that “[i]t is
21 simply not reasonable to expect a physician who is
22 bound by law to treat a patient for emergency services,
23 but is not in network with a provider, to accept an in
24 network rate.”   Id. ¶ 69.   Moreover, Plaintiff’s
25 allegation that out-of-network providers may recover
26 UCR for their services does not appear in the
27 California Insurance Code, but is instead premised upon
28 Bell v. Blue Cross of California, 131 Cal. App. 4th
                                13
 1 211, 221 (Cal. Ct. App. 2005).        However, that case
 2 involved a health care service plan regulated under the
 3 Knox-Keene Act.   Id.    As stated multiple times, the
 4 Knox-Keene Act does not apply to Defendant.
 5     In sum, Plaintiff fails to adequately allege that
 6 the parties, even if through their conduct and not
 7 their words, reached an agreement that Defendant would
 8 pay the UCR rate.    Thus, Plaintiff fails to establish
 9 that Defendant breached the implied in fact contract.
10 See Ydm Management Co., Inc. v. Aetna Life Insurance
11 Company, No. CV 15-00897 DDP (Ex), 2016 WL 3751943, at
12 *4 (C.D. Cal. July 13, 2016) (dismissing with prejudice
13 plaintiff’s claim for breach of implied contract where
14 plaintiff did not allege an agreement by defendant to
15 pay the customary, usual, and reasonable amount for the
16 medical services at issue).         As such, the Court GRANTS
17 Defendant’s Motion as to Plaintiff’s claim for breach
18 of implied contract.
19     4.   Declaratory Relief
20     Plaintiff seeks a judicial declaration that
21 Defendant is required to pay the Physicians for all
22 services provided at the billed or total rates charged
23 by the Physicians.    TAC ¶ 76.      To receive declaratory
24 relief, Plaintiff must be “realistically threatened by
25 a repetition of the violation.”         Gest v. Bradbury, 443
26 F.3d 1177, 1181 (9th Cir. 2006) (quoting Armstrong v.
27 Davis, 275 F.3d 849, 860-61 (9th Cir. 2001), abrogated
28 on other grounds).      Fatally, Plaintiff has not
                                  14
 1 sufficiently pleaded any violation.    See Diamond Real
 2 Estate v. Am. Brokers Conduit, No. 16-cv-03937-HSG,
 3 2017 U.S. Dist. LEXIS 13601, at *25 n.13 (N.D. Cal.
 4 Jan. 31, 2017) (collecting cases dismissing declaratory
 5 relief claims for failure to state underlying causes of
 6 action).    As a result, the Court GRANTS Defendant’s
 7 Motion as to Plaintiff’s claim for declaratory relief.
 8     5.     Breach of Contract
 9     Plaintiff’s TAC includes a new cause of action for
10 breach of contract.    Plaintiff alleges that an
11 unrelated, third-party, “IHP Multiplan,” contracted
12 with certain insurers, including Defendant, and under
13 those contracts, insurers are required to pay providers
14 85% of charges for services provided to their members.
15 TAC ¶¶ 81-82.    Plaintiff alleges that “although
16 Plaintiff[] do[es] not have access to Defendant[‘s]
17 contract with IHP they know it exists as have [sic]
18 received payments from [Defendant] utilising it.”    Id.
19 ¶ 81.    Plaintiff then asserts that Defendant breached
20 this contract with IHP Multiplan by paying the
21 Physicians significantly lower rates than called for in
22 the contract.    Id. ¶ 82.
23     This claim fails for several reasons.    First, it
24 was procedurally improper for Plaintiff to add this
25 claim for the first time in its TAC.    The Court
26 previously granted Plaintiff leave to amend its
27 complaint to cure deficiencies in certain specified
28 claims.    Plaintiff did not request that the Court allow
                                   15
 1 it to add a new cause of action for breach of contract,
 2 as required by Federal Rule of Civil Procedure 15(a),
 3 and has not provided any reason as to why it failed to
 4 bring this cause of action sooner.   This procedural
 5 deficiency alone warrants dismissal of this claim.     See
 6 Benton v. Baker Hughes, No. CV 12-07735 MMM (MRWx),2013
 7 U.S. Dist. LEXIS 94988, at *8-9 (C.D. Cal. June 30,
 8 2013) (striking newly added claims because they
 9 exceeded the scope of the leave to amend and finding
10 that since the new claims were based on substantially
11 similar facts to those alleged in the initial
12 complaint, the claims could have been asserted
13 earlier).
14     Second, Plaintiff lacks standing to bring this
15 claim because it fails to allege that it was a party to
16 the contract or an intended third-party beneficiary.
17 See Berclain Am. Latina, S.A. de C.V. v. Baan Co., 74
18 Cal. App. 4th 401, 405 (1999) (“It is elementary that a
19 party asserting a claim must have standing to do so.
20 In asserting a claim based upon a contract, this
21 generally requires the party to be a signatory to the
22 contract, or to be an intended third party
23 beneficiary.”).   At most, Plaintiff attaches a separate
24 contract between “IHP Multiplan” and one of the
25 Physicians, “Jonathan Nissanoff,” which was entered
26 into in July, 2003.   TAC Ex. C, ECF No. 31-6.   However,
27 Plaintiff fails to provide any information connecting
28 itself to this contract.   As such, it lacks standing to
                               16
 1 pursue this claim.
 2     Third, Plaintiff’s claim fails on the merits
 3 because Plaintiff fails to adequately allege the
 4 existence of a contract in the first place.        To
 5 sufficiently plead the existence of a contract, a
 6 plaintiff may either provide a copy of the contract or
 7 plead the terms verbatim in the complaint.        Gerard v.
 8 Wells Fargo Bank Nat’l Ass’n, No. CV 14-06670 BRO
 9 (JPRx), 2015 U.S. Dist. LEXIS 189603, at *13 (C.D. Cal.
10 Mar. 11, 2015) (quoting McKell v. Wash. Mut. Inc., 142
11 Cal. Rptr. 3d 227 (Cal. Ct. App. 2006)).        Plaintiff
12 alleges that it does not have access to the contract at
13 issue, but “know[s] it exists because it has received
14 payments from [Defendant] utilising it.”        TAC ¶ 81.
15 Specifically, Plaintiff alleges that because Defendant
16 paid 85% of the fees for previous services provided to
17 Defendant’s insureds, it is proof that a contract
18 exists between IHP and Defendant.        TAC ¶¶ 81-82.
19 However, Plaintiff fails to support these conclusory
20 allegations with any facts.        Thus, Plaintiff fails to
21 state a plausible claim upon which relief could be
22 granted.
23     Therefore, the Court GRANTS Defendant’s Motion as
24 to Plaintiff’s claim for breach of contract.
25     6.     Leave to Amend
26     After a party amends a pleading as a matter of
27 course, as Plaintiff did here, further amendment
28 requires leave of court or consent of the adverse
                                 17
 1 party.   Fed. R. Civ. P. 15(a).   Federal Rule of Civil
 2 Procedure 15 instructs that “leave shall be freely
 3 given when justice so requires.”    Eminence Capital, LLC
 4 v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003).
 5 However, “where the plaintiff has previously been
 6 granted leave to amend and has subsequently failed to
 7 add the requisite particularity to its claims, the
 8 district court’s discretion to deny leave to amend is
 9 particularly broad.”   See Zucco Partners, LLC v.
10 Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009)
11 (internal quotations omitted).
12     This Court has twice granted Plaintiff leave to
13 amend to cure the deficiencies highlighted by the
14 Court.   Nonetheless, Plaintiff has still failed to
15 sufficiently state each cause of action.    See Destfino
16 v. Reiswig, 630 F.3d 952, 959 (9th Cir. 2011) (quoting
17 Neubronner v. Milken, 6 F.3d 666, 672 (9th Cir.1993))
18 ("It is well-established that a court may dismiss an
19 entire complaint with prejudice where plaintiffs have
20 failed to plead properly after 'repeated
21 opportunities.'").   With each opportunity to amend,
22 Plaintiff simply adds lengthy paragraphs explaining why
23 Plaintiff should recover as a matter of policy.
24 Plaintiff’s repeated failure to cure its deficiencies
25 leaves the Court to surmise that Plaintiff is unable to
26 do so.   Moreover, allowing Plaintiff another
27 opportunity to amend would prejudice Defendant, who is
28 forced to respond to each iteration of the complaint
                               18
 1 with a new motion to dismiss.     Because amendment would
 2 be futile and would prejudice Defendant, the Court
 3 DENIES Plaintiff’s request for leave to amend.
 4                        III. CONCLUSION
 5     Based on the foregoing, the Court GRANTS
 6 Defendant’s Motion to Dismiss Plaintiff’s TAC [32]
 7 WITHOUT LEAVE TO AMEND.
 8
 9 IT IS SO ORDERED.
10
11 DATED: April 3, 2019              S/RONALD S.W.LEW
12                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                19
